

117 S1704 IS: Telehealth Expansion Act of 2021
U.S. Senate
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1704IN THE SENATE OF THE UNITED STATESMay 19, 2021Mr. Daines (for himself and Ms. Cortez Masto) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to permanently extend the exemption for telehealth services from certain high deductible health plan rules.1.Short titleThis Act may be cited as the Telehealth Expansion Act of 2021.2.Exemption for telehealth services(a)In generalSubparagraph (E) of section 223(c)(2) of the Internal Revenue Code of 1986 is amended by striking In the case of plan years beginning on or before December 31, 2021, a plan and inserting A plan.(b)Certain coverage disregardedClause (ii) of section 223(c)(1)(B) of the Internal Revenue Code of 1986 is amended by striking (in the case of plan years beginning on or before December 31, 2021). (c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act.